United States District Court
Violation Notice en Lane

 

Laorsaieon Gesthe | ‘victors Murtiben! Orbuet hare | Pard Ofer Fig

uwi?| 9704583 ScR une J) Ze

 

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

(Chia are) Ticres cod (CoPipeean Cetra Charger FA ie if | Shete Codie

OS {18/2020 \gy| 18 USC IIS @éX3)

 

Pace tne pay SS OL St Buewerlen wi FSR
PLP Opie ote anco. is

Cries Cereonpoen: Fecal Bares for Change HASALAT ¢

Simple Aenault (uectin (4 06 iden)

 

 

 

DEFENDANT INFORMATIO

 

Loo! Mier

Cha ton

en Sabres

LJApE EB

 

Eb O202/6L/90 NVOS BAD

€S

 

 

APPEARANCE I RECANRED APPLARAMCE 15 OP TKIMAL

A i et Ait che woud $e O Bow 8 b checked, you mus! pay tho
apple or Se tatal collateral dim oF in law ol gape
foinasone nl Wn oor. Sane ane Leotcs.

5 Forfeiture Amount

+ $30 Processing Fen
Pay THIS AMOUNT AT

www OVE UecOUrE.gov ys Teta Collateral Dum

 

 

YOUR COURT DATE

tence dale oi whoa a bo lied ot

if nn oo

   

Cou Asis Chater

 

a ee
May aaa defeat | hee tee Coes ol thes ede regia Him enh ns rims of gan |
crs fo cur for chee Suen al Ebe Gee ceed ples pcelescied oF mt heey ol ate Pep Oe De

ooliierd! don

*9/04583*

 

 Cetescdecl Sognatee

 

Ciera! - LH ioe

STATEMENT OF PROBABLE CAUSE
(For euarne Of an arrest warrant or surmncns|

| slaie thal on La ry 20 EP while axercising my duties asa

law enforcement officer in the LM@aicra, District of Meme
= ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ch

= The forage Maberend i bese ugk:

ia ay my personal obsuarealion iy peranenal inneeatigation
co} Pa nhoraion Bupoeed io ime from iy fallow officer's obsacvation

S oer (aaplain above)

 

PoE nected an = 3 fi $lzceo os z
Fd Dede mind rl 6 Signatues
=
iProbabie Cause has been Stated for tho issusnoe of a wannant
at
alt

Exmouted on

 

Date (mimddhncry) us Magisirate Juckpesa

HAOAT = Haaurdous mata inechees in incadent, PABA 6 oo ming Dea ape
COL. Commerce drive inensa: CRY © Conrretes vate Fede) i ete!
